DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/28/2021 has been entered. Claims 1-3, 5, 7-11, 13-18, 27, 31-39 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(d) rejections previously set forth in the Non-Final Office Action mailed 9/21/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 was filed after the mailing date of the Non-Final Office action on 9/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schreijag et al. (US 2005/0020983 A1) in view of Lofgren et al. (US 2007/0060820 A1) and further in view of Howard (US 4,845,493).

a syringe housing 5 defining an axis (axis parallel to element 5); 
a plunger 3 comprising a shaft (shaft formed by elements 3 and 4, hereinafter referred as 3, 4), wherein the plunger 3 is slidably received within the syringe housing 3 between a first position (position shown in figure 1) and a second position (position when element 3 slides towards element 7), and wherein the plunger 3 is configured for rotational movement (according to figure 5 and recitation of “cylinder” in paragraph 0003, lines 9-14, it appears that element 5 is cylinder thereby construing elements 3 and 4 to be cylinder for sealing engagement with element 5. Thus, if element 39 is disconnected, elements 3, 4 are construed to be configured for rotational movement about the axis) about the axis (axis parallel to element 5); 
at least one retainer (see “R” in figure 5 below) fixed to the shaft;
at least one Hall sensor 36; 
a circuit board 37 secured to the at least one retainer (see “R” in figure 5 below), wherein the at least one Hall sensor 36 is connected to the circuit board 37; 
a power terminal 40, 41 coupled to the circuit board 37 and configured to provide power to at least one Hall sensors 36 (paragraph 0049, lines 1-4); and 
at least one magnet 11 fixed proximate the syringe housing 5, the power terminal 40, 41 replaceably (elements 40, 41 could be replaced) secured to the circuit board 37.
Schreijag is silent regarding wherein the at least one Hall sensor comprises a plurality of Hall sensors.
However, Lofgren teaches a method of determining the position of a plunger comprising Hall sensor comprising a plurality of Hall sensors 271, 272 (figure 2c) for the purpose of accurately determining the position of the plunger (paragraph 0061, lines 6-10).

Schreijag is further silent regarding a power terminal being a battery; a wireless transmitter coupled to the circuit board, wherein the wireless transmitter provides wireless communication between the at least one of the plurality of Hall sensors and a signal processing device.
However, Howard teaches a system comprising Hall sensor having a battery 41 disposed on the circuit board 330, wherein the battery 41 is configured to provide power to at least one of the Hall sensors 330 (column 11, lines 14-19); a wireless transmitter (column 11, lines 23-33, lines 14-19) coupled to the circuit board (board containing all the circuit shown in figure 5 and the circuit performing operation as disclosed in column 11, lines 23-33) wherein the wireless transmitter provides wireless communication between at least one of the plurality of Hall sensors (column 11, lines 14-19) and a signal processing device 233 (figure 4) for the purpose of wirelessly transmitting information to the monitoring system (column 11, lines 23-33) and operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to substitute the power terminal and modify the apparatus to incorporate a battery and a wireless transmitter coupled to the circuit board, wherein the wireless transmitter provides wireless communication between the at least one of the plurality of Hall sensors and a signal processing device as taught by Howard for the purpose of wirelessly transmitting information to the 

    PNG
    media_image1.png
    545
    832
    media_image1.png
    Greyscale

Regarding claim 2, Schreijag teaches wherein the at least one magnet 11 comprises a plurality of magnets (paragraph 0047, lines 4-9) disposed about the syringe housing 5.

Regarding claim 3, Shreijag teaches further comprising a magnet retention ring 31 disposed about the syringe housing 5 wherein the plurality of magnets 11 are disposed (paragraph 0047, lines 4-9) within the magnet retention ring 31.

Regarding claim 5, Schreijag discloses wherein the at least one Hall sensor 36 is disposed along the circuit board 37. Schreijag is silent regarding the plurality of Hall sensors are disposed linearly along the circuit board.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of Hall sensors and placement of the Hall sensors of Schreijag to incorporate the plurality of Hall sensors are disposed linearly as taught by Lofgren for the purpose of accurately determining the position of the plunger (paragraph 0061, lines 6-10).
It is further well known in the art that the plurality of Hall sensors are disposed linearly within the chamber of Schreijag since Schreijag already teaches the placement of Hall sensor inside the chamber and Schreijag is being modified to include plurality of Hall sensors instead of a single Hall sensor.

Regarding claim 7, Schreijag is silent regarding a switch disposed on the circuit board for selectively connecting power between the at least one battery and the at least one of the plurality of Hall sensors.
However, Howard teaches a switch 325 disposed on the circuit board 330 for selectively connecting power between the at least one battery 341 and the at least one of the Hall sensors 330 for the purpose of conserving energy to operate the system (column 14, lines 34-38).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of Schreijag to incorporate a switch disposed on the circuit board for selectively connecting power between the at least one battery and the at least one of the plurality of Hall sensors as taught by Howard for the purpose of conserving energy to operate the system (column 14, lines 34-38).

Regarding claim 8, Schreijag is silent regarding wherein the switch is activated based on the movement of the plunger.
However, Howard teaches wherein the switch is activated based on location of the switch with respect to the magnetic field (column 14, lines 34-38) for the purpose of operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).
It is further construed that Schreijag modified in view of Howard will result in having switch placed on the plunger and therefore, the Schreijag modified in view of Howard will have the switch activated based on a movement of the plunger.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify device of Schreijag to incorporate wherein the switch is activated based on the magnetic field (which will be movement of the plunger when Schreijag modified in view of Howard) as taught by Howard for the purpose of operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).

Regarding claim 27, Schreijag discloses the data is transmitted by a transmitter to a signal processor (paragraph 0054, “control unit”) so as to determine volume (paragraph 0054, total volume filled in syringe at starting of the delivery therefore, at the end of plunger travel, total volume of fluid displaced by movement of plunger equals the total volume of fluid filled in the syringe) discharged from the syringe housing when he plunger 3, 4 is moved from the first position to the second position. Schreijag is silent regarding wherein the transmitter is the wireless transmitter provides wireless communication to the signal processing device.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the transmitter of Schreijag to incorporate a wireless transmitter as taught by Howard for the purpose of wirelessly transmitting information to the monitoring system (column 11, lines 23-33).

Claims 9-11, 13-15, 17, 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schreijag et al. (US 2005/0020983 A1) in view of Lofgren et al. (US 2007/0060820 A1) in view of Howard (US 4,845,493) and further in view of Wiley (US 3,958,573).
Following is the rejection of claims 9-11, 13-15, 17 and 37 under first interpretation of claim 9 under Shreijag in view of Lofgren
Regarding claims 9 and 37, Shreijag discloses an apparatus 1 comprising a syringe housing 5 defining an axis (axis parallel to element 5); 
a plunger 3, 4 slidably disposed along the axis (axis parallel to element 5) within the syringe housing 5; wherein the plunger 3, 4 defines a chamber (see “C” in figure 5 above) comprising a distal end (see “DE” in figure 5 above) and a proximate end (see “PE” in figure 5 above), and wherein the plunger 3, 4 is configured for rotational movement (according to figure 5 and recitation of “cylinder” in paragraph 0003, lines 9-14, it appears that element 5 is cylinder thereby construing elements 3 and 4 to be cylinder for sealing engagement with element 5. Thus, if element 39 is disconnected, elements 3, 4 are construed to be configured for rotational movement about the axis) about the axis (axis parallel to element 5);

at least one Hall sensor 36 connected to the circuit board 37; 
a power terminal 40, 41 connected to the circuit board 37 and configured to provide power to at least one Hall sensor 36 and circuit 37 (paragraph 0049, lines 1-4); and
at least one magnet 11 fixed relative to the axis (axis parallel to element 5), such that a movement of the plunger 3, 4 along the axis (axis parallel to element 5) moves at least one of the at least one Hall sensor 36 through a magnetic field created by the at least one magnet 11, wherein the at least one Hall sensor 36 moving through the magnetic field produces data (paragraph 0024, lines 6-12, “output signal”), wherein the data is transmitted by a transmitter to a signal processor (paragraph 0054, “control unit”) to determine volume of fluid (paragraph 0054, total volume filled in syringe at starting of the delivery therefore, at the end of plunger travel, total volume of fluid displaced by movement of plunger equals the total volume of fluid filled in the syringe) displaced during the movement of the plunger 3, 4, wherein the power terminal 40, 41 is replaceably (elements 40, 41 could be replaced) secured to the circuit board 37. Schreijag is silent regarding wherein the at least one Hall sensor comprises a plurality of Hall sensors.
However, Lofgren teaches a method of determining the position of a plunger comprising Hall sensor comprising a plurality of Hall sensors 271, 272 (figure 2c) for the purpose of accurately determining the position of the plunger (paragraph 0061, lines 6-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of Hall sensor of Schreijag to incorporate a plurality of Hall sensors as taught by Lofgren for the 
Shreijag is further silent regarding wherein a wireless transmitter disposed on the plunger and connected to the circuit board and at least one battery connected to the circuit board and configured to provide power to at least one of the plurality of Hall sensors and the wireless transmitter and wherein the data is transmitted by the wireless transmitter to a signal processor.
However, Howard teaches a battery 41 disposed on the circuit board 330, wherein the battery 41 is configured to provide power to the Hall sensors 330 (column 11, lines 14-19); a wireless transmitter (column 11, lines 23-33, lines 14-19) disposed on the shaft (the entire shaft formed by elements 11, 13, 219, 211, 227) and connected to the circuit board (board containing all the circuit shown in figure 5 and the circuit performing operation as disclosed in column 11, lines 23-33) wherein the data is transmitted by the wireless transmitter (column 11, lines 23-33, lines 14-19) to a signal processor 233 for the purpose of wirelessly transmitting information to the monitoring system (column 11, lines 23-33) and operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to substitute the power terminal and modify the apparatus to incorporate at least one battery and a wireless transmitter disposed on the plunger and connected to the circuit board, wherein the data is transmitted by the wireless transmitter to a signal processor as taught by Howard for the purpose of wirelessly transmitting information to the monitoring system (column 11, lines 23-33) and operating the system via battery and conserving energy to operate the system (column 14, lines 34-38). 

Wiley further discloses a method of connecting two elements 20 and 11 using friction fit (column 3, lines 39-43) for the purpose of using the well-known manufacturing means to connect the two structures together (column 3, lines 39-43). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the manufacturing means of Shreijag to incorporate a friction fit for the purpose of connecting two elements (which would be the circuit board and the plunger in modified Shreijag in view of Wiley) using well known manufacturing means (column 3, lines 39-43). It is further construed that Shreijag modified in view of Wiley would result in the circuit board is configured to be inserted axially into the chamber via the proximate end.

Regarding claim 10, Schreijag discloses wherein the at least one magnet 11 comprises a plurality of magnets (paragraph 0047) disposed about the axis (axis parallel to element 5), so as to create a substantially circular magnetic field (magnetic field generated by plurality of magnets regardless of the placement of magnets can be construed as substantially circular magnetic field. Additionally, magnetic field generated by each magnet will be substantially circular due to inherent feature of the magnets). 
 
Regarding claim 11, Shreijag discloses wherein the apparatus 1 further comprises a magnet retention ring 31 disposed about the syringe housing 5 and wherein 

Regarding claims 13 and 15, Schreijag is silent regarding a switch fixed to the plunger for selectively connecting power between the at least one battery and the wireless transmitter and at least one of the plurality of Hall sensors wherein the switch comprises a reed switch, and wherein the at least one battery is configured to provide power to the wireless transmitter.
However, Howard teaches a switch 325 disposed on the system (figure 4) for selectively connecting power (column 14, lines 34-38, it appears that disconnection of power will also interrupt the power transmission to the wireless transmitter due to the circuit getting open thereby preventing any current to pass) between the at least one battery 41 and the wireless transmitter (column 11, lines 23-33) and at least one Hall sensor 36 and wherein the at least one battery 41 is configured to provide power to the wireless transmitter (column 11, lines 23-33) for the purpose of operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of Schreijag to incorporate a switch for selectively connecting power between the at least one battery and the wireless transmitter and at least one of the plurality of Hall sensors wherein the at least one battery is configured to provide power to the wireless transmitter as taught by Howard for the purpose of operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).
It is further well known in the art to have the battery and the switch placed inside the plunger of Schreijag since Schreijag already teaches the placement of circuit 37 are 

Regarding claim 14, Schreijag is silent regarding wherein the switch is activated based on the movement of the plunger.
However, Howard teaches wherein the switch is activated based on location of the switch with respect to the magnetic field (column 14, lines 34-38) for the purpose of operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).
It is further construed that Modified Schreijag modified in view of Howard will result in having switch placed on the plunger and therefore, Schreijag modified in view of Howard will have the switch activated based on a movement of the plunger.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify device of Schreijag to incorporate wherein the switch is activated based on the magnetic field (which will be movement of the plunger when Schreijag modified in view of Howard) as taught by Howard for the purpose of operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).

Regarding claim 17, Shreijag discloses wherein the magnetic retention ring 31 is disposed proximate a proximal end (end of element 5 where element 31 is located) of the syringe housing 5.

Following is the rejection of claims 9 and 18 under second interpretation of claim 9 under Shreijag in view of Lofgren

a plunger 3, 4 slidably disposed along the axis (axis parallel to element 5) within the syringe housing 5, 31; wherein the plunger 3, 4 defines a chamber (see “C” in figure 5 above) comprising a distal end (see “DE” in figure 5 above) and a proximate end (see “PE” in figure 5 above) wherein the plunger 3, 4 is configured for rotational movement (according to figure 5 and recitation of “cylinder” in paragraph 0003, lines 9-14, it appears that element 5 is cylinder thereby construing elements 3 and 4 to be cylinder for sealing engagement with element 5. Thus, if element 39 is disconnected, elements 3, 4 are construed to be configured for rotational movement about the axis) about the axis (axis parallel to element 5);
a circuit board 37 disposed within the chamber (see “C” in figure 5 above) defined by the plunger 3, 4;
at least one Hall sensor 36 connected to the circuit board 37; 
a power terminal 40, 41 connected to the circuit board 37 and configured to provide power to at least one Hall sensor 36 and circuit 37 (paragraph 0049, lines 1-4); and
at least one magnet 11 fixed relative to the axis (axis parallel to element 5), such that a movement of the plunger 3, 4 along the axis (axis parallel to element 5) moves at least one of the at least one Hall sensor 36 through a magnetic field created by the at least one magnet 11, wherein the at least one Hall sensor 36 moving through the magnetic field produces data (paragraph 0024, lines 6-12, “output signal”), wherein the data is transmitted by a transmitter to a signal processor (paragraph 0054, “control unit”) to determine volume of fluid (paragraph 0054, total volume filled in syringe at starting of the delivery therefore, at the end of plunger travel, total volume of fluid displaced by 
However, Lofgren teaches a method of determining the position of a plunger comprising Hall sensor comprising a plurality of Hall sensors 271, 272 (figure 2c) for the purpose of accurately determining the position of the plunger (paragraph 0061, lines 6-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of Hall sensor of Schreijag to incorporate a plurality of Hall sensors as taught by Lofgren for the purpose of accurately determining the position of the plunger (paragraph 0061, lines 6-10).
Shreijag is further silent regarding wherein a wireless transmitter disposed on the plunger and connected to the circuit board and a battery disposed on the plunger and connected to the circuit board and configured to provide power to at least one of the plurality of Hall sensors and the wireless transmitter and wherein the data is transmitted by the wireless transmitter to a signal processor.
However, Howard teaches a battery 41 disposed on the circuit board 330, wherein the at least one battery 41 is configured to provide power to the Hall sensors 330 (column 11, lines 14-19); a wireless transmitter (column 11, lines 23-33, lines 14-19) connected to the circuit board (board containing all the circuit shown in figure 5 and the circuit performing operation as disclosed in column 11, lines 23-33) wherein the data is transmitted by the wireless transmitter (column 11, lines 23-33, lines 14-19) to a signal processor 233 for the purpose of wirelessly transmitting information to the monitoring system (column 11, lines 23-33) and operating the system via battery and conserving energy to operate the system (column 14, lines 34-38).

Shreijag is further silent regarding wherein the circuit board is configured to be inserted axially into the chamber via the proximate end. However, Shreijag shows element 37 being located at proximal end of element 4 and being attached to element 4 by an undisclosed manufacturing means. However, it is construed that in order to arrive to the structure shown in figure 5, element 37 needs to be inserted axially into the chamber “C” in figure 5 above via the proximate end (see “P” in figure 5 above).
Wiley further discloses a method of connecting two elements 20 and 11 using friction fit (column 3, lines 39-43) for the purpose of using the well-known manufacturing means to connect the two structures together (column 3, lines 39-43). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the manufacturing means of Shreijag to incorporate a friction fit for the purpose of connecting two elements (which would be the circuit board and the plunger in modified Shreijag in view of Wiley) using well known manufacturing means (column 3, lines 39-43). It is further construed that Shreijag modified in view of Wiley would result in the circuit board is configured to be inserted axially into the chamber via the proximate end.

.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schreijag et al. (US 2005/0020983 A1) under first and second interpretation, in view of Lofgren et al. (US 2007/0060820 A1) in view of Howard (US 4,845,493) in view of Wiley (US 3,958,573) and further in view of Kovelman (US 5,954,700).
Regarding claim 16, Schreijag/Lofgren/Howard/Wiley (hereinafter referred as “modified Schreijag” discloses the claimed invention substantially as claimed, as set forth above in claim 9. Schreijag is silent regarding wherein the at least one of the plurality of Hall sensors is disposed as to pass through the magnetic field at any angular position of the plunger about the axis.
However, Kovelman teaches a design of a cartridge 210 (figure 5) comprising magnetic strips 212 (figure 5) that encircle completely the cartridge 210 for the purpose of removing the requirement of the need of orienting the object in order to transmit signals to the sensor (column 3, lines 44-48, column 5, lines 14-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the magnet located in ring 31 of Schreijag to incorporate a magnet that resides in the ring 31 of Schreijag while completely encircling the plunger as taught by the magnetic strips encircling the cartridge of Kovelman for the purpose of removing the requirement of the need of orienting of the object (which is plunger) in order to transmit signals to the sensor (column 3, lines 44-48, column 5, lines 14-17). It is further construed that modification of magnets of Schreijag in view of Kovelman to incorporate a magnet that surrounds the plunger will result in having wherein the at least one of the plurality of Hall sensors is disposed as to pass through the magnetic field at any angular position of the plunger about the axis.

Allowable Subject Matter
Claim 39 is allowed.
Claims 32-36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 32-36 and 38 were previously indicated allowable in the office action mailed on 9/21/2020.
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an apparatus comprising: a syringe housing; a plunger comprising a shaft, wherein the plunger is slidably and rotatably received within the syringe housing between a first position and a second position, said certain components of the Hall Sensor module including: a plurality of Hall sensors; and a circuit board in combination with other claimed limitations of claim 39. 
The closest prior art for an apparatus is Schreijag et al. (US 2005/0020983 A1) as discussed in Non-Final Rejection mailed on 9/21/2020 including a syringe housing; a plunger comprising a shaft, wherein the plunger is slidably received within the syringe housing between a first position and a second position, said certain components of the Hall Sensor module including: a circuit board but is silent regarding the plunger is slidably and rotatably received within the syringe housing between a first position and a second position and certain components of the Hall sensor module including a plurality of Hall sensors.
Lofgren et al. (US 2007/0060820 A1) discloses the closest prior art for certain components of the Hall sensor module including a plurality of Hall sensors. However, .

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The applicant further argues, on page 14, line 17- page 15, line 3 that proposed modification of Schreijag with other references renders the Schreijag inoperable because Schreijag controls positioning of the element 36 relative to the element 11 by including a hinged grip and examiner has proposed to disconnect element 39 in order to allow rotation. Applicant further argues that proposed modification will result in disconnecting element 10 which connects to element 36 thereby rendering Schreijag inoperable. Therefore, applicant concludes that the combination of the references are improper and requests to withdraw the rejection. Examiner respectfully disagrees. The limitation “configured for rotational movement about the axis” is an intended use. The claim do not require the plunger to perform rotational movement when the device is in use. The functional limitation would be taught by the prior art if the prior art is somehow 

The applicant further argues on page 15, lines 4-24 that the combination of the references teaches away from the combination because Schreijag and Lofgren are incorporating structures that prevent rotation whereas examiner’s proposed modification enables rotation. Examiner respectfully disagrees. As explained above, limitation “configured for rotational movement about the axis” is an intended use. Therefore, if the prior is capable to perform the intended function, the prior art teaches the claimed limitation.

Applicant argues on page 15, line 25-page 16, line 28) that Howard is a non-analogous art therefore, combination of Schreijag in view of Howard is improper. Examiner respectfully disagrees. Schreijag is silent regarding a battery and a wireless transmitter as required by claims 1 and 9. Schreijag discloses the use of battery along with a switch and a wireless transmitter to operate the system using a battery while conserving the energy and transmitting data wirelessly. Although the use of Hall sensors in Schreijag and Howard is different, the teachings of Howard gives alternative use of power source for powering the circuit board and Hall sensor along with alternative means for transmitting data. Furthermore, Schreijag already discloses power terminal but do not provide technical details on which power source to use. Similarly Schreijag 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783